James, J.
This action was upon a judgment alleged to have been rendered by the Common Pleas of Northampton county, Pennsylvania, a court of record, in favor of the plaintiffs against . the defendant.
The complaint, instead of averring jurisdiction in the Pennsylvania court, follows the language of section 161 of the Code, and avers that the judgment was duly recovered, &c.
To this complaint a demurrer was interposed, that it does not state facts sufficient to constitute a cause of action.
The demurrer presents the single question, whether in pleading the judgment of a court of record of a sister State, the provision of section 161 of the Code applies. A decision upon this precise point is nowhere reported to my knowledge. Justice Allen, in Hollister a. Hollister (10 How. Pr., 532), said: “ It appears to be conceded that section 161 of the Code does not apply to foreign judgments;” and from that inferred, that “a general averment of jurisdiction would not be sufficient” (citing 3 Barb., 603); but that case hardly sustains the learned-judge in his assertion. Ayres a. Covill (18 Barb., 260), also is sometimes cited as an authority to the point here under consideration, but has no bearing thereon.
I can see no good reason why the same rules should not prevail in pleading the judgments of a court of record of a sister State, as in pleading the judgments of such courts of our own State. Judgments of the courts of the several States have the like effect in all the States which they have in the States where rendered, and, when pleaded in an action, the same rules should govern as in pleading our own judgments; and if the allegations of the complaint be controverted, the plaintiff will then be required to establish, on the trial, the facts showing jurisdiction, in the court rendering the judgment, over the subject-matter, and over the person of the defendant.
There should be judgment for the plaintiffs on the demurrer, with costs, with leave to defendant to answer in twenty days, on payment of costs.